Citation Nr: 9915045	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  89-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
pyloric ulcer.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to October 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1988 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an evaluation in excess of 10 
percent for a pyloric ulcer.  The veteran subsequently moved, 
and the case was transferred to the Providence, Rhode Island, 
RO.  The veteran moved back to the San Diego area, and the 
case has since moved back to that jurisdiction.  

In September 1989, the Board remanded the case for additional 
development, and in December 1989, the RO assigned a 20 
percent evaluation for the veteran's pyloric ulcer.  In 
February 1991, the Board denied the veteran's claim for an 
evaluation in excess of 20 percent for a pyloric ulcer.  The 
veteran appealed the Board's February 1991 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court").  In an April 1992 order, the 
Court granted a motion for remand filed by the Secretary of 
Veterans Affairs (Secretary) and vacated the February 1991 
decision of the Board.  The matter was remanded to the Board 
for additional proceedings.

Pursuant to the Court's order, the Board remanded the case to 
the RO for additional development in September 1992.  The 
Board remanded the case again in March 1994.  Subsequent to 
that remand, the veteran requested that the RO reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, which had been denied in a November 
1982 Board decision.  In October 1993, the RO denied the 
veteran's request to reopen that claim on the basis that new 
and material evidence had not been presented since the 
November 1982 Board decision; the veteran filed a timely 
appeal.

In January 1995, the Board denied entitlement to an 
evaluation in excess of 20 percent for a pyloric ulcer and 
declined to reopen the veteran's claim for service connection 
for a psychiatric disability.  The veteran again appealed the 
Board's decision to the Court.  In September 1996, the Court 
issued a memorandum decision in which it was noted that the 
veteran had elected to appeal only the issue of an increased 
rating for a pyloric ulcer.  The Court deemed the veteran to 
have abandoned his appeal with respect to the psychiatric 
disorder.  The Court vacated the Board's decision regarding 
the increased rating for a pyloric ulcer and remanded the 
case for additional proceedings.

In June 1997, the Board remanded the case for additional 
development and adjudication.  The Board also noted that the 
veteran had raised the issues of entitlement to a total 
disability rating due to individual unemployability (TDIU) 
and entitlement to service connection for hypertension as 
secondary to his service-connected ulcer disease.  These 
issues were referred to the RO for appropriate action.  In a 
November 1997 rating decision, the RO denied an increased 
evaluation for a pyloric ulcer, service connection for 
hypertension and TDIU.  The veteran was provided a 
Supplemental Statement of the Case concerning the pyloric 
ulcer issue, but there is no indication that he ever received 
notification of the RO's denial of TDIU and service 
connection for hypertension.

In an April 1998 decision, the Board denied the veteran's 
appeal as to the issue of entitlement to an increased rating 
for a pyloric ulcer.  Thereafter, in October 1998, the VA's 
Office of General Counsel and the veteran's representative, 
Joseph B. Kennedy, filed a joint motion requesting that the 
Court vacate the April 1998 decision by the Board and remand 
the case for further development of the evidence and 
readjudication.  In an October 16, 1998 order, the Court 
granted the joint motion.  The April 1998 Board decision was 
vacated and the case was remanded to the Board for compliance 
with directives that were adopted by the Court from the joint 
motion for remand.  

The Board takes this opportunity to clarify the matter of the 
veteran's representation.  In May 1986, the veteran appointed 
AMVETS to represent him with regard to his claim.  In 
September 1995, the veteran was represented by David T. 
Bryant before the Court.  In an undated letter received by 
the Board in May 1997, the veteran authorized Mr. Bryant to 
also represent him before the Board.  According to 
information in the veteran's claims folder, Mr. Bryant ceased 
to represent the veteran as of June 13, 1997.  Attorney 
Joseph B. Kennedy represented the veteran as of October 1998 
before the Court.  In December 1998, Mr. Kennedy indicated 
that he did not represent the veteran before the Board.  At 
present, the veteran is unrepresented.  In a February 1999 
letter from the Board, the veteran was provided with forms to 
appoint a representative and was advised of the procedure to 
notify the Board of any new representation.  The veteran did 
not respond to that letter.  The veteran is advised that if 
he wishes to do so, he may appoint an attorney, agent or 
service organization as his representative while this case is 
in remand status.

The Board notes that, as stated above, there is no evidence 
in the file that the veteran ever received notification of 
the RO's denial of TDIU and service connection for 
hypertension.  Therefore, these issues are again referred to 
the RO for appropriate action.


REMAND

The veteran's claim for an increased evaluation is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Once 
it has been determined that a claim is well grounded, as 
here, VA has a statutory duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  This 
duty, once triggered, in neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990); Massey v. 
Brown, 7 Vet. App. 203, 208 (1994).

The Board remanded this case in June 1997.    In the June 
1997 remand, the Board noted that in a September 1996 
decision, the Court determined that the evidence was 
inadequate for judicial review.  Specifically, the Court 
found that a July 1994 VA examination was not adequate to 
properly rate the veteran's pyloric ulcer.  Thus, the Court 
remanded the case for a "VA physical examination to include 
all tests necessary to evaluate the veteran's pyloric 
ulcer."  The remand instructions included a request for a VA 
examination by a board certified gastroenterologist, if 
available.  The claims file was to be reviewed by the 
examiner prior to the examination.  The examiner was 
instructed to perform all tests necessary to evaluate the 
veteran's service connected disability.  The examiner was 
specifically requested to describe the frequency and severity 
of the veteran's episodes of epigastric distress and to 
provide an opinion regarding the effect of his pyloric ulcer 
on his employability.  

The requested examination was performed in September 1997.  
However, the examiner failed to indicate whether he was a 
board certified gastroenterologist and, if not, whether a 
board certified gastroenterologist was unavailable.  In 
addition, the examiner did not sign the examination report, 
nor did he indicate whether he reviewed the veteran's tests 
prior to diagnosis.  

The examiner noted that the veteran experienced a history of 
weight loss, but failed to indicate how this symptom impacted 
on the level of his disability.  The examiner also did not 
indicate whether the veteran had anemia, which is part of the 
rating criteria used to assess the veteran's disability.  The 
examiner noted the veteran's symptoms, but did not indicate 
how they impacted on his daily life or on his ability to 
obtain/retain employment.  

In essence, the October 1998 joint motion for remand, as 
adopted by the Court, pointed out the above deficiencies in 
the medical examination.  The joint motion for remand 
referred to the holding of the Court in Stegall v. West, 11 
Vet. App. 268, 271 (1998) ["where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance"].  The joint motion for 
remand calls upon the Board to obtain a new medical 
examination [joint motion for remand, page 4].

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  The Court has held that 
the duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations, including examinations by a 
specialist when indicated, and the duty to obtain pertinent 
medical records.  Littke, supra; Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted in October 1998 the joint motion for remand, the 
Court has indicated that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  Ardison v. Brown, 6 Vet. App 405 (1994).  The 
joint motion has specified that the examination should be 
performed at a time when the veteran's disability is 
"active" and that the report should discuss the stage of 
symptomatology observed at that time.  The motion also 
requires that the examiner conduct all tests necessary to 
evaluate the veteran's disability and, in this regard, to 
specifically address the appropriateness of an endoscopy 
examination and to provide an opinion of the effect, if any 
of the presence of the H. pylori antibody on the veteran's 
service connected disability.

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1. The veteran should be contacted and 
requested to furnish a complete list 
of all medical personnel and 
facilities from which he has received 
treatment for his service connected 
pyloric ulcer since August 1997.  
After obtaining the appropriate 
releases from the veteran where 
necessary, the health care providers 
should be contacted and requested to 
provide all treatment records in their 
possession pertaining to the veteran.  
If these records are unavailable or 
are duplicates of those already on 
file, that fact should be annotated in 
the claims folder.  Any available 
records should be associated with the 
claims folder.

2. Thereafter, the RO should schedule the 
veteran for a VA examination by a 
gastroenterologist to determine the 
current severity of his pyloric ulcer 
disability.  The RO should schedule 
the veteran for a VA examination 
during an active phase of his service-
connected disability.  The examiner 
should review the claims folder and a 
copy of this remand before examining 
the veteran and providing a current 
diagnosis and should note the same in 
the examination report.  The examiner 
should conduct all testing deemed 
necessary.  Consideration of the 
appropriateness of an endoscopy 
examination and tests to detect the 
presence of the H. pylori antibody 
should be discussed.  Results should 
discuss the effect of the H. pylori 
antibody, if present, on the level of 
the veteran's disability.  The 
examiner should indicate whether the 
veteran's disability is "active" at 
the time of the examination.  The 
examiner should report detailed 
findings with regard to the current 
manifestations of the veteran's 
pyloric ulcer, including, but not 
limited to: the degree to which ulcer 
pain is relieved by standard therapy; 
whether the veteran has periodic 
vomiting, recurrent hematemesis or 
melena; whether his pyloric ulcer is 
manifested by anemia, weight loss, or 
resulting impairment of health; 
whether episodes of symptoms are 
severe or incapacitating; how many 
days symptomatic episodes last; and 
how many times per year symptomatic 
episodes occur.  The examiner should 
also discuss the effect of the 
veteran's symptoms related to his 
pyloric ulcer on his employability.  
The examiner should acknowledge 
receipt and consideration of any test 
results prior to rendering a diagnosis 
in this matter.  The examiner is 
further requested to sign the 
examination report.  A complete 
rationale for any opinion expressed 
must be provided.  The report of the 
examination should be associated with 
the veteran's claims folder.

3. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion is 
responsive to and in complete 
compliance with the directives of the 
October 1998 joint motion for remand, 
a copy of which has been associated 
with the veteran's claims folder, as 
well as with the terms of this remand.  
If the terms of the joint motion for 
remand and this remand have not been 
completely complied with, the RO 
should implement any necessary 
corrective procedures, including 
returning the examination report to 
the examining physician.

4. The RO should then readjudicate the 
veteran's claim for increased rating 
for pyloric ulcer.  If the veteran's 
claim is not granted, he should be 
issued a Supplemental Statement of the 
Case and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  





	(CONTINUED ON NEXT PAGE)



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



